     Case 3:20-cv-00487-JLS-MDD Document 37 Filed 02/26/21 PageID.204 Page 1 of 1



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    MARIA VELAZQUEZ, individually and                   Case No.: 20-CV-487 JLS (MDD)
      on behalf of all others similarly situated,
12
                                         Plaintiff,       ORDER APPROVING
13                                                        STIPULATION REGARDING
      v.                                                  DISMISSAL PURSUANT TO
14
                                                          SETTLEMENT
      TEK-COLLECT INCORPORATED,
15
      doing business as TEKCOLLECT, INC.;
                                                          (ECF No. 35)
16    THE ORAL SURGERY & DENTAL
      IMPLANT SPECIALIST OF SAN
17
      DIEGO; and DOES 1 through 10
18    inclusive,
19                                    Defendants.
20          Presently before the Court is the Parties’ Stipulation Regarding Dismissal Pursuant
21   to Settlement (“Stip.,” ECF No. 35).             Good cause appearing, the Stipulation is
22   APPROVED. This action is DISMISSED in its entirety WITH PREJUDICE as to
23   Plaintiff Maria Velazquez and Defendant The Oral Surgery & Dental Implant Specialist of
24   San Diego, with each Party to bear its own costs and fees.
25          IT IS SO ORDERED.
26   Dated: February 26, 2021
27
28

                                                      1
                                                                               20-CV-487 JLS (MDD)
